 In the Matter of CAMPBELL, WYANT & CANNON FOUNDRY CO.andLOCAL539,INTERNATIONALUNION,UNITEDAUTOMOBILEWORKERS OFAMERICA, C. I. O.Case No. R-.56..Decided June 9, 1941Jurisdiction:castings manufacturing industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives, election necessary.UnitAppropriate for Collective Bargaining:production and nonproduction em-ployees of the Company, with the exception of supermtendents, foremen, as-sistant foremen,watchmen, plant-protection employees, office and factoryclerical employees, and supervisory employees with power to hire or discharge ;stipulation as to.Practice and ProcedureAlthough two A. F. of L affiliates sought to represent the same employees,the Board did not dismiss the petition but determined the question concern-ing representation, since a C. I. 0. union was not a party to the jurisdictionaldispute and sought to represent the same employeesMr. C. N. SessionsandMr. William J. Barclay,of Muskegon, Mich.,for the Company.Mr. Leonard Woodcock,of Grand Rapids, Mich., for Local 539.Mr. E. M. JarvisandMr. Elmer Reynolds,of Cincinnati, Ohio, forthe Foundry Workers.Mr. Edward T. Donahue,of Spring Lake, Mich., for Local No. 655.Mr. Frederic B. Parkes, 2d,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 24, 1941, Local 539, International Union, United Auto-mobileWorkers of America, C. I. 0., herein called Local 539, filedwith the Regional Director for the Seventh Region (Detroit, Michi-gan) a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of Campbell, Wyant &Cannon Foundry Co., Muskegon Heights, Michigan, herein called theCompany, and requesting an investigation and certification of repre-32N L R B,No 84.416 CAMPBEiLL,WY AiNT & CIANNON FOUNDRY CIO.417sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called- the Act.On April 22, 1941, the Na-tional Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act, and Article III, Section 3, of Na-tionalLabor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.On May 12, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and Local 539and upon International Molders and Foundry Workers' Union ofNorth America, herein called the Foundry Workers, and Local No.655, International Union, United Automobile Workers of America,herein called Local No. 655, labor organizations claiming to representemployees directly affected by the investigation.Pursant to notice, ahearing was held on May 16, 1941, at Muskegon, Michigan, beforeRobert J. Wiener, the Trial Examiner duly designated by the ChiefTrial Examiner.At the beginning of the hearing the Foundry Work-ers and Local No. 655 presented motions to intervene, which weregranted by the Trial Examiner. The Company, Local 539, the FoundryWorkers, and Local No. 655 were represented by counsel or officialrepresentatives and participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During 'thecourse of the hearing the Trial Examiner made various rulings onmotion and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCampbell, Wyant & Cannon Foundry Co. is a Michigan corporationengaged principally in the production of rough castings for auto-mobile manufacturers.At the present time the Company is also en-gaged in the manufacture of shell blanks and crank shafts.Theprincipal raw materials used by the Company include pig iron, lime-stone, core sand, silicate, manganese, and scrap iron.During theyear 1940 the Company purchased raw materials valued at more than$3,000,000, 40 per cent of which were purchased and shipped to it frompoints outside the State of Michigan.During the same period theCompany manufactured and sold products valued at more than$6,750,000, of which approximately 35 per cent were sold and shipped 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDto points outside the State of Michigan.The Company employsapproximately 2,072 employees.II.THE ORGANIZATIONS INVOLVEDLocal 539, International Union, United Automobile Workers ofAmerica, is a labor organization affiliated with the Congress of Indus-trialOrganizations, admitting employees of the Company tomembership.InternationalMolders and Foundry Workers' Union of NorthAmerica is a labor organization affiliated with the American Federa-tion of Labor, admitting employees of the Company to membership.Local No. 655, International Union, United Automobile Workers ofAmerica, is a labor organization affiliated with the American Federa-tion of Labor, admitting employees of the Company to membership.III.THE QUESTION CONCERNING REPRESENTATIONThe Company, Local 539, the Foundry Workers, and Local No. 655stipulated at the hearing that a question concerning representationexists in that each of the three labor organizations herein claims torepresent a majority of the employees of the Company in an appro-priate bargaining unit.On February 26, 1941, the Company refusedto recognize Local 539 as the exclusive bargaining agent for all theemployees in the alleged appropriate unit.Statements of the RegionalDirector and of the Trial Examiner introduced into evidence at thehearing show that Local 539, the Foundry Workers, and Local No. 655represent a substantial number of employees in the unit found belowto be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the CompanyILocal 539 filed with,the Regional Director authorization cards, the total of which didnot appear in his statementThe Regional Director found that with few exceptions all thesignatures were genuine and that a substantial number of the signatures were the namesof persons on the Compny's pay roll of May 9, 1941The Foundry workers filed 674 authorization cards and 13 dues-record cards with theTual Examiner, who found that with few exceptions the signatures were genuine, and thata substantial number of signatures were names of persons on the Company's pay roll ofMay 3, 1941Local No. 655 filed 100 authorization cards with the Trial Examiner, who found thatwith few exceptions the signatures were genuine and that a substantial number of thesignatures were names of persons on the Company s pay roll of May 3, 1941.There are approximately 1,600 employees in the appropriate unit CAMPBELL, WYANT & CAINTNON FOUNDRY CIO.419described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE APPROPRIATE UNITThe Company, Local 539, the Foundry Workers, and Local No. 655stipulated at the hearing, and we find, that all production and non-production employees of the Company, with the exception of super-intendents, foremen, assistant foremen, watchmen, plant-protectionemployees, office and factory clerical employees, and supervisory em-ployees with power to hire or discharge, constitute a unit appropriatefor the purposes of collective bargaining.We further find that saidunit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation can best beresolved by means of an election by secret ballot.Local 539, the Foundry Workers., and Local No. 655 desire to bedesignated separately on the ballots.We have consistently dismissedproceedings when two unions subject to the discipline of the sameparent body have disagreed over the extent of their jurisdiction.Since Local 539 is not a party to the jurisdictional dispute and sincethe three unions are seeking to represent the same employees of theCompany, we must determine the question of representation raisedIn this proceeding, irrespective of incidental or collateral disputeover jurisdiction between the Foundry Workers and Local No. 655,both of which are affiliated with the American Federation of Labor.If only Local 539 is designated on the ballot, it would place theadherents of the American Federation of Labor affiliates in theposition of apparently voting against any collective' bargaining.Rather than do this, we shall designate all three unions' on theballot.,2 SeeHatter of Long-Bell Lumber CompanyandInternational Association of Machinists,Local No. 1350, affiliated with the American Federation of Labor,16 N. L R B. 892, andcases cited therein.It should be noted, however,that if, as a result of the election directed herein,either theFoundry workers or Local No.655 is certified as the representative of the employees withinthe appropriate unit, our certification would not be a holding that the Foundry workers orLocal No. 655 is the union authorized by the American Federation of Labor to assert juris-diction over the employees herein involved.As in other cases it will mean that the Ameri-can Federation of Labor affiliate certified is the exclusive bargaining representative ofemployees of the Company in an appropriate unit for the purposes of collective bargaining.448692-42-vol 32-28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company, Local 539, the Foundry Workers, and Local No.655 requested that the pay roll of May 3, 1941, introduced into evi-dence, should be used for the purpose of determining eligibility tovote.We shall give effect to the desires of the parties in this re-spect and shall accordingly direct that the employees of the Com-pany eligible to vote in the election shall be those in the appropriateunit who were employed during the pay-roll period ending May 3,1941, subject to such limitations and additions as are set forth inthe Direction of Election herein.Upon the basis of the above findings and upon the entire recordin the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Campbell, Wyant & Cannon Foundry Co.,Muskegon Heights, Michigan, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act.2.All production and non-production employees of the Company,with the exception of superintendents, foremen, assistant foremen,watchmen, plant-protection employees, office and factory clerical em-ployees, and supervisory employees with power to hire or discharge,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Campbell, Wyant & Cannon Foundry Co., Muske-gon Heights, Michigan, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Seventh Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among all pro-duction and non-production employees of the Company, who wereemployed during the pay-roll period ending May 3, 1941, includingemployees who did not work during such pay-roll period becausethey were ill or on vacation or in the active military service ' or CAMPBELL, W 1 ANT & _.CANNON FOUNDRY CO.421training of the United States, or temporarily laid off, but excludingsuperintendents, foremen, assistant foremen, watchmen, plant-pro-tection employees, office and factory clerical employees, supervisoryemployees with power to hire or discharge, and employees whohave since quit or been discharged for cause, to determine whetherthey desire to be represented by Local 539, International Union,United Automobile Workers of America, affiliated with the Congressof Industrial Organizations, or by International Molders and Foun-dry Workers' Union of North America, affiliated with the AmericanFederation of Labor, or by Local No. 655, International Union, UnitedAutomobile Workers of America, affiliated with the American Feder-ation of Labor, for the purposes of collective bargaining, or by noneof such organizations.